      Case 6:20-cv-00243-BKS-TWD Document 14 Filed 06/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ANTHONY BENNETT,

                                      Plaintiff,                      6:20-cv-0243 (BKS/TWD)

v.

STEVEN T. MNUCHIN, Treasury Secretary of
the United States,

                                      Defendant.


Appearances:

Plaintiff, pro se:
Anthony Bennett
CNY PC
PO Box 300
Ward – 304/C#54176
Marcy, NY 13403

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       On February 28, 2020, Plaintiff pro se Anthony Bennett filed this action against

defendant Steven T. Mnuchin, Treasury Secretary of the United States, together with a motion

for leave to proceed in forma pauperis. (Dkt. Nos. 1, 2). This matter was referred to United

States Magistrate Judge Thérèse Wiley Dancks who, on April 6, 2020, granted Plaintiff’s

application to proceed in forma pauperis, and issued a Report-Recommendation recommending

that the complaint be dismissed with prejudice on the grounds that this Court is without subject

matter jurisdiction over Plaintiff’s claims and the complaint is frivolous. (Dkt. No. 9, at 3-4).

Magistrate Judge Dancks further recommended that Plaintiff’s motion for an order to show cause
      Case 6:20-cv-00243-BKS-TWD Document 14 Filed 06/08/20 Page 2 of 5




be denied as moot. (Dkt. No. 9, at 4). Magistrate Judge Dancks advised Plaintiff that under 28

U.S.C. § 636(b)(1), he had fourteen days within which to file written objections to the report, and

that the failure to object to the report within fourteen days would preclude appellate review.

(Dkt. No. 9, at 4).

        Plaintiff filed documents captioned a “traverse to the return,” a “response” to the Report-

Recommendation and an “extended response,” all of which appear to object to the Report-

Recommendation. (Dkt. Nos. 10-12). For the reasons set forth below, the Court concurs in

Magistrate Judge Dancks’ determination that the complaint should be dismissed because this

Court lacks subject matter jurisdiction and the complaint is frivolous.

II.     STANDARD OF REVIEW

        This court reviews de novo those portions of the Magistrate Judge’s findings and

recommendations that have been properly preserved with a specific objection. Petersen v.

Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); 28 U.S.C. § 636(b)(1)(C). “A proper

objection is one that identifies the specific portions of the [report-recommendation] that the

objector asserts are erroneous and provides a basis for this assertion.” Kruger v. Virgin Atl.

Airways, Ltd., 976 F. Supp. 2d 290, 296 (E.D.N.Y. 2013) (internal quotation marks omitted).

Properly raised objections must be “specific and clearly aimed at particular findings” in the

report. Molefe v. KLM Royal Dutch Airlines, 602 F. Supp. 2d 485, 487 (S.D.N.Y. 2009). “[E]ven

a pro se party’s objections to a Report and Recommendation must be specific and clearly aimed

at particular findings in the magistrate’s proposal . . . .” Machicote v. Ercole, No. 06-cv-13320,

2011 WL 3809920 at *2, 2011 U.S. Dist. LEXIS 95351, at *4 (S.D.N.Y. Aug. 25, 2011) (citation

omitted). Findings and recommendations as to which there was no properly preserved objection

are reviewed for clear error. Id.




                                                 2
        Case 6:20-cv-00243-BKS-TWD Document 14 Filed 06/08/20 Page 3 of 5




III.     DISCUSSION

         In the Report-Recommendation Magistrate Judge Dancks noted that the “complaint is

difficult to decipher”; that Plaintiff appears to contend that he is a vessel, invoking this Court’s

admiralty jurisdiction; and that it is not clear why Plaintiff named Steven Mnuchin as the

defendant. (Dkt. No. 9, at 3). Magistrate Judge Dancks concluded that there was no basis to

construe this case as invoking the Court’s authority under admiralty jurisdiction and that even if

there were subject matter jurisdiction over Plaintiff’s claims, the complaint should be dismissed

as frivolous. (Id.).

         Plaintiff’s submissions in response to the Report-Recommendation are also difficult to

decipher. Plaintiff appears to object to Magistrate Judge Dancks’ determination that this Court

lacks subject matter jurisdiction. His submissions, however, make clear that, as Magistrate

Judge Dancks concluded, he purports to invoke this Court’s admiralty jurisdiction on the theory

that he is a “vessel.” (Dkt. No. 11, at 2-3; Dkt. No. 12, at 2-3). In his objections, Plaintiff also

asserts that “[t]his case is about a breach of contract,” which was “no where” addressed in the

Report-Recommendation. (Dkt. No. 11, 3, 5). The breach of contract claim, as set forth in the

complaint, is that Defendant is “in Breach of Contract and/or Contractual Agreement concerning

the vessel being held in CNYPC Facility.” (Dkt. No. 1, at 2). The complaint references

“contracts for [Plaintiff’s] trust/estate” which are on file in the court of appeals, docket number

19-850.”1




1
  Plaintiff appears to be referring to the case of Bennett v. Munchin, Dkt. No. 19-850 in the Second Circuit Court of
Appeals. This was an appeal from this Court’s dismissal of an earlier case that Plaintiff had brought against, inter
alia, Defendant Steven Mnuchin. The Second Circuit dismissed the appeal because it “lack[ed] an arguable basis
either in law or in fact.” Bennett v. Mnuchin, Case No. 18-cv-1403, Docket No. 19 (Mandate of United States Court
of Appeals).
In his objections Plaintiff asserts that Steven Mnuchin failed in his duties as the fiduciary of a trust benefiting Plaintiff.
(Dkt. No. 12, at 2). Plaintiff states that this trust is “a reality and not a fantasy,” and explains that he can create trusts


                                                              3
       Case 6:20-cv-00243-BKS-TWD Document 14 Filed 06/08/20 Page 4 of 5




         Having reviewed Plaintiff’s objections de novo, the Court concurs in Magistrate Judge

Dancks’ determination that this Court lacks subject matter jurisdiction and that even if there were

subject matter jurisdiction, this action should be dismissed as frivolous, for the reasons stated in

the Report-Recommendation. The Court has considered whether to afford Plaintiff the

opportunity to amend, but declines to do so. Having liberally read the complaint, and all of

Plaintiff’s submissions, the Court finds that any opportunity to amend would be futile because

there is nothing to suggest that Plaintiff has inadequately or inartfully pleaded any potentially

viable claim. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

         Accordingly, the Report-Recommendation to dismiss the complaint for lack of subject

matter jurisdiction and as frivolous is adopted for the reasons stated therein. The dismissal for

lack of subject matter jurisdiction must be without prejudice. Carter v. HealthPort

Technologies, LLC, 822 F.3d 47, 54 (2d Cir. 2016). Having concluded the Court lacks subject

matter jurisdiction, the Court does not proceed further. See Steel Co. v. Citizens for a Better

Environment, 523 U.S. 83, 94 (1998) (“Without jurisdiction the court cannot proceed at all in

any cause.”)

IV.      CONCLUSION

         For these reasons, it is hereby

         ORDERED that Magistrate Judge Dancks’ Report-Recommendation (Dkt. No. 9) is

ADOPTED as set forth above; and it is further

         ORDERED that plaintiff’s complaint is DISMISSED without prejudice for lack of

subject matter jurisdiction and as frivolous, without leave to amend; and it is further




without giving anything of value by getting an individual’s endorsement “on a green card sent by certified or registered
mail.” (Id., at 2-3).



                                                           4
      Case 6:20-cv-00243-BKS-TWD Document 14 Filed 06/08/20 Page 5 of 5




       ORDERED that the Clerk is directed to close this case; and it is further

       ORDERED that the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from this Order would not be taken in good faith and therefore in forma pauperis status is denied

for purposes of appeal; and it is further

       ORDERED that the Clerk serve a copy of this Order on the plaintiff in accordance with

the Local Rules.

       IT IS SO ORDERED.



Dated: June 8, 2020
       Syracuse, New York




                                                5
